Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Regarding claim 1, “exposed by removing the base substrate” appears to be intended as “exposed by the removing the base substrate.” 
Regarding claim 2, “an n-type contact layer” appears to be intended as “the n-type contact layer.”
Regarding claim 2, “an n-type semiconductor material” appears to be intended as “the n-type semiconductor material.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an AlGaN-based semiconductor material,” recited in lines 5 and 7, is unclear as to if the material is the same AlGaN-based material as each other, and if it is the same AlGaN-based material as that recited in line 4. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2017/0069793; herein “Saito”) in view of Inazu et al. (US 2013/0328013; herein “Inazu”).
Regarding claim 1, Saito discloses in Figs. 4, 5A-D and related text a method of manufacturing a deep ultraviolet light emitting device comprising: 
forming a stack body in which an n-type clad layer (23, see [0069]) made of an n-type AlGaN-based semiconductor material (see and [0040]), an active layer (14, see [0069]) made of an AlGaN-based semiconductor material (see [0044]), and an electron block layer (15, see [0069]) made of the AlGaN-based semiconductor material (see [0046]) or an AlN-based semiconductor material are stacked on a base substrate (20) successively; 
removing the base substrate from the stack body (see Fig. 5C and 5D); 
forming an n-side electrode (28, see [0069]) on a partial region on the n-type clad layer exposed by removing the base substrate.
Saito does not disclose 
forming an n-type contact layer made of an n-type semiconductor material that contains GaN on a partial region on the n-type clad layer exposed by removing the base substrate; and 

In the same field of endeavor, Inazu teaches in Fig. 13 and related text (including similar features described in accordance with Fig. 1 and related text) a deep ultraviolet light emitting device comprising 
forming an n-type contact layer (21, see [0080]) made of an n-type semiconductor material that contains GaN (n-AlGaN with mole fraction of AlN 0-40%, see [0080]) on a partial region on the n-type clad layer (6, see [0061]); and 
forming the n-side electrode (13, see [0080]) on the n-type contact layer, wherein the n-type contact layer has a band gap smaller than a band gap of the n-type clad layer (the AlN mole fraction 21 is smaller than that of 6, see [0080], which correlates with band gap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Saito by having an n-type contact layer made of an n-type semiconductor material that contains GaN on a partial region on the n-type clad layer, the n-side electrode on the n-type contact layer, and the n-type contact layer having a band gap smaller than a band gap of the n-type clad layer, as taught by Inazu, in order to provide an improved electrode structure and reduce forward voltage (see Inazu [0079]). Note that the limitation “forming an n-type contact layer made of an n-type semiconductor material that contains GaN on a partial region on the n-type clad layer exposed by removing the base substrate” is taught by the combination of forming the n-type electrode on the partial region on the n-type clad layer exposed by removing the base substrate, as shown by Saito, in combination with the electrode having a n-type contact layer formed under the n-type electrode, as shown by Inazu.
Regarding claim 2, the combined device shows wherein the forming an n-type contact layer (Inazu: 21) includes: 

removing a portion of the layer of an n-type semiconductor material to form an opening region on the n- type clad layer (see Figs. 15B-16 and [0082]-[0084]).
Regarding claim 3, the combined device shows forming a texture structure in an opening region on the n-type clad layer (Saito: roughened surface of 23).
Regarding claim 4, Saito further discloses the base substrate (20) is removed from the stack body by a laser lift-off process (see [0075]).
Regarding claim 5, Saito further discloses 
the forming the stack body includes forming a base layer (21, see [0072]) that contains aluminum nitride (AIN) (see [0072]) between the base substrate (20) and the n-type clad layer (23), and 
the removing the base substrate includes removing at least a portion of the base layer to expose the n-type clad layer (see Figs. 5C and 5D).
Regarding claim 6, the combined device shows wherein the forming the stack body includes forming a p-type contact layer (Inazu: 10, see [0061]) made of a p-type AlGaN-based semiconductor material or a p-type GaN-based semiconductor material (see [0061]) on the active layer (14) and forming a p-side electrode (12, see [0063]) on the p-type contact layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uemura (US 2010/0327312) is cited for showing a roughened surface only in exposed regions between electrodes (see Fig. 1 and related text).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/2/2021